Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is related to a miniature ear canal type Hearing aid. The independent claim 1, identifies a uniquely distinct feature of “…a miniature ear canal hearing aid, comprising… a housing... a front end of the housing being sealed and fixed at a rear end of the receiver… and a sound outlet of the receiver being exposed to an outside of the housing, the receiver being wrapped with an eardrum head thereon, and the eardrum head being made of a soft rubber material.”  The closest prior art to Brimhall (US 2001/0043708) teaches “FIG. 1 shows a perspective view of a completely in-the-canal (CIC) hearing device 10 utilizing a preferred embodiment of a conformal tip 12. The CIC hearing device 10, includes a main module 14 connected to a receiver module 16 by an articulating joint 26, which allows the main module 14 to pivot and rotate relative to the receiver module 16. Possible directions of movement of the main module 14 are represented by arrows a, B and 5” (see paragraph [0030]); “Referring to FIG. 6, an elongate, single body in-the-canal (ITC) hearing device 110 employs a conformal tip 112 circumferentially attached around a distal end receiver module 116” (see paragraph [0052]); “The main length of the hearing device 110 is formed from a semi-rigid shell 128 having an internal lumen 150” (see paragraph [0053]); and “In a preferred embodiment, the semi-rigid shell 128 can be adjusted to fit the shape of a particular ear canal” (see paragraph [0054]). Thus, Brimhall fails to teach or suggest the above distinguishing feature 1). With regard to distinguishing feature 2), Brimhall discloses: “the receiver module 16 includes a rigid receiver housing 42 substantially enclosed by the conformal tip 12. A receiver unit 44, including the distal speaker 32, is enclosed within the receiver housing 42” (see at least [0054]). Brimhall teaches the receiver module 16 includes a rigid receiver housing 42 substantially enclosed by the conformal tip 12. A receiver unit 44, including the distal speaker 32, is enclosed within the receiver housing 42 (See at least [0039] and “the receiver module 116, includes a rigid receiver housing 142 which encloses the receiver 144 and speaker 132”. See at least [0055]. See applicant’s arguments on May 23, 2022 on pages 1 and 2. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651